   Case 2:14-cv-00601-MHT-JTA Document 2548 Filed 05/22/19 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,             )
                                   )
     Plaintiffs,                   )
                                   )          CIVIL ACTION NO.
     v.                            )           2:14cv601-MHT
                                   )
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
     Defendants.                   )

                                 ORDER

    Based on the representations made on the record on

May 22, 2019, and pursuant to the court’s order on May

13, 2019 (doc. no. 2531), it is ORDERED that the clerk

of the court is to unseal the sealed transcript filed

on April 18, 2019 (doc. no. 2498).

    DONE, this the 22nd day of May, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
